Judgment and order so far as appealed from reversed on the law, with costs, and motion to dismiss amended complaint denied, with ten dollars costs, with leave to defendants to serve an answer or move within ten days upon payment of the costs of the motion and of this appeal. Memorandum: The complaint sufficiently alleges a cause of action against defendant Craddock upon the contract of November 14, 1931. It also alleges a transfer of stock from defendant F. Lee Craddock to Beulah Craddock without consideration, which transfer rendered the defendant F. Lee Craddock insolvent. This, under the allegations of the complaint, was a fraudulent conveyance which the plaintiff was entitled to set aside. Despite the verbose and unnecessarily complicated character of the pleading, for the foregoing reason we deem the complaint sufficient in law to require the appellant to answer. All concur. (The judgment and order dismiss complaint and amended complaint in an action to set aside the transfer of stock.) Present — Sears, P. J., Taylor, Bdgcomb, Crosby and Lewis, JJ.